Citation Nr: 1110103	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-19 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1955 to August 1975.  He died in September 2006; the appellant is the Veteran's widow.

This case comes before the Board of Veterans Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

When this case was previously before the Board in October 2009, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran died in September 2006 as a result of metastatic squamous cell lung cancer.

2.  At the time of his death, service connection was in effect for the following disabilities: diabetes mellitus; bilateral high frequency hearing loss; flat feet; and scar, right forehead; the combined rating for the service-connected disabilities was 10 percent.

3.  The Veteran was not exposed to herbicides during active service, and his lung cancer developed many years following his discharge from active service and was not etiologically related to his active service or service-connected disabilities.





CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of the veteran's death, the notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In October 2006, prior to the initial adjudication of the appellant's claim, the RO sent the appellant VCAA notice advising her of the elements to establish entitlement to Dependency and Indemnity Compensation (DIC) benefits.  The notice described the respective duties of VA and the claimant in obtaining evidence.  Although this letter did not specifically inform the claimant that service connection was in effect for diabetes mellitus; bilateral high frequency hearing loss; flat feet; and scar, right forehead at the time of the Veteran's death, it is clear from the December 2006 notice of disagreement that the appellant was aware of the condition that caused the Veteran's death.  Moreover, in the rating decision on appeal, the RO identified the condition causing the Veteran's death and listed his service-connected disabilities.  

The appellant was provided notice with respect to the effective-date element of the claim in December 2010.  Although this notice was provided after the initial adjudication of the claim, the Board finds there is no prejudice to the appellant in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for the cause of the Veteran's death.  Consequently, no effective date will be assigned, so the failure to provide earlier notice with respect to that element of the claim is no more than harmless error.

The Board also finds that the appellant has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are associated with the file.  The certificate of death and post-service treatment records are also of record.  In addition, all indicated development to verify the Veteran's alleged service in Vietnam has been completed.  Neither the appellant nor her representative has identified any additional outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that no VA medical opinion addressing whether the cause of the Veteran's death was related to service or service-connected disability has been obtained.  The Board has determined that VA is not obliged to obtain a medical opinion because there is no competent evidence suggesting that the condition causing the Veteran's death was related to service and the medical evidence currently of record is sufficient to decide the claim.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, the Board notes that the basis of the appellant's claim is that the Veteran was exposed to Agent Orange in Vietnam, causing his fatal metastatic squamous cell lung cancer.  As explained below the Board has determined that the Veteran did not service in Vietnam and was not exposed to herbicides in service.  Therefore, there is no need for a medical opinion addressing whether his fatal lung cancer was related to the alleged exposure to Agent Orange.

In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the appellant.   Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who had active service in the RVN during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f).  When such a Veteran develops a disease, such as lung cancer, listed in 38 C.F.R. § 3.309(e), to a degree of 10 percent or more following his service in the Republic of Vietnam, the disease shall be presumed to be service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran died in September 2006.  The cause of death listed on the death certificate was metastatic squamous cell lung cancer.  No other condition was certified as an immediate or contributory cause of death.  The death certificate also reflects that the approximate interval between the onset of the metastatic squamous cell lung cancer and the Veteran's death was months.  

At the time of the Veteran's death, service connection was in effect for the following disabilities: diabetes mellitus; bilateral high frequency hearing loss; flat feet; and scar, right forehead.  The combined rating for the service-connected disabilities was 10 percent.

The record reflects and the appellant does not dispute that the certified cause of death was not present in service or until many years thereafter.  

The appellant contends that service connection is warranted for the cause of the Veteran's death because he was exposed to Agent Orange while serving in the RVN, thereby causing his fatal metastatic squamous cell lung cancer.  That is, the appellant believes that the Veteran was in country in the RVN while stationed in Thailand as a combat air crew member for over 2 years.

The Veteran's DD 214 shows 353 days of oversea service in Thailand, but no indication that his official duties were located in the RVN. 

In compliance with the October 2009 remand, the Veteran's SPRs and a report from the Joint Services Records Research Center (JSRRC) were obtained.  The SPRs show that the Veteran served with the 553rd Reconnaissance Squadron (RS), Korat Royal Thai Air Force Base, Thailand (PACAF) from September 22, 1970, to September 10, 1971, with a specialty code of A99134 - Combat Information Monitor aboard EC 121R Aircraft.

The JSRRC report indicates that its research disclosed that during the Veteran's time with the RS, it flew over South Vietnam; the aircraft and crew were based in Thailand; they took off from their base (Korat) in Thailand and flew for a number of hours over South Vietnam; and returned to their base in Thailand.  The historical records included no mention of landings, temporary duty assignments, or deployments requiring any of the personnel or aircraft of the 553rd RS to go to Vietnam and touch the ground.  

The SPRs are official documents prepared contemporaneous to the Veteran's active service and are therefore deemed to be reliable evidence concerning where the Veteran service.  The JSRRC report is based on a review of the pertinent historical records and is therefore also considered to be very probative evidence.  While the appellant might sincerely believe that the Veteran served in Vietnam, there is no indication that she has any personal knowledge of such service.  In addition, there is no corroborating evidence of any such service.  Therefore, the Board must conclude that the Veteran did not serve in Vietnam and that he was not exposed to herbicides in service.  Accordingly, service connection for the cause of the Veteran's death on the basis of herbicide exposure in service is not warranted.

The Board has considered whether there is any other basis to grant this claim but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


